 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   RONALD CHENG
     Assistant U.S. Attorney
 4   Chief, Criminal Division
     RANDOLPH J. ST. CLAIR
 5   Assistant United States Attorney
     United States Attorney’s Office
 6   400 South Virginia, Suite 900
     Reno, Nevada 89501
 7   775-784-5438
     Randy.StClair@usdoj.gov
 8
     Representing the United States of America
 9

10                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
11
       United States of America,                           3:19-CR-00012-MMD-WGC
12
                                      Plaintiff,
13                                                         UNITED STATES’ MOTION TO
              vs.                                          SEAL AND SEALING ORDER
14                                                         [PROPOSED]
       Edward Charles Wright,
15
                                      Defendant.
16

17

18          The government respectfully moves the Court for an order sealing the corresponding

19   Stipulation for Protective Order Regarding Confidential Records, Protective Order [Proposed]

20   Regarding Confidential Records, this Motion, and any corresponding Order issued by this

21   Honorable Court, be sealed,

22   ///

23   ///

24   ///


                                                     1
 1   given that the stipulation and proposed protective order contain confidential records that may be

 2   deemed sensitive.

 3
     DATED this 18th day of March, 2020        .       Respectfully submitted,
 4
                                                       NICHOLAS A. TRUTANICH
 5                                                     United States Attorney

 6
                                                       __/s/ Randolph J. St. Clair___________
 7                                                     RANDOLPH J. ST. CLAIR
                                                       Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                      2
 1                                              ORDER

 2         Based upon the government’s foregoing motion and the representations set forth therein,

 3   and good cause appearing, the Court hereby ORDERS that the Stipulation for Protective Order

 4   Regarding Confidential Records, Protective Order [Proposed] Regarding Confidential Records,

 5   this Motion, and any corresponding Order be filed under SEAL effective today until further

 6   Order of the Court.

 7
                18th
     DATED this ______ day of March, 2020.
 8

 9                                                   ______________________________________
                                                     HON. MIRANDA M. DU
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     3
 1                                    CERTIFICATE OF SERVICE

 2          It is hereby certified that pursuant to LCR 47-4 service of the foregoing UNITED

 3   STATES’ MOTION TO SEAL AND SEALING ORDER [PROPOSED] shall be served on

 4   counsel for defendant via email to the following:

 5            Chris Frey
              chris_frey@fd.org
 6

 7          Dated this 18th day of March, 2020

 8
                                                         __/s/ Randolph J. St. Clair
                                                         RANDOLPH J. ST. CLAIR
 9
                                                         Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                         4
